Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of Applicant’s claim amendments, the rejection of claims 5-10 and 18 under 35 U.S.C. 112(b) has been withdrawn. 				 Allowable Subject Matter
Claim(s) 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1 and 11, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claims 1 and 11. In particular, the prior art of record fails to disclose the photobioreactor of claims 1 and 11, including wherein the reactor main body has a scalloped cross-sectional shape of a plum blossom with same petals (as seen in FIGS. 2, 3 and 6 of the instant disclosure), whereby increasing illumination area and light energy utilization rate by at least 50% as compared to a circular cross-sectional shape with the same diameter, in combination with all rest of the elements recited claims 1 and 11. 	Berzin (US 2009/0011492) discloses a photobioreactor comprising a reactor main body (tubular conduit) and a separation unit arranged within the tubular conduit dividing the tubular conduit into two spaces (FIG. 1A). The tubular conduit can have  	Kleinberger (US 2010/0236135) discloses photobioreactors (tanks) with various shapes and sizes. As shown in FIGS. 2 and 5 of Kleinberger, at least two photobioreactors have scalloped shaped surfaces.  	However, the cited references do not disclose wherein the reactor main body has a scalloped cross-sectional shape of a plum blossom with same petals (as seen in FIGS. 2, 3 and 6 of the instant disclosure), whereby increasing illumination area and light energy utilization rate by at least 50% as compared to a circular cross-sectional shape with the same diameter. Even modifying the sidewalls of the circular cross-sectional shaped photobioreactor of Berzin with scalloped edges of Kleinberger would not necessarily produce the claimed cross-sectional shape of a plum blossom that increases illumination area and light energy utilization rate by at least 50% as compared to a circular cross-sectional shape with the same diameter. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799